— In a proceeding to admit a will to probate, the objectant Sharon Hospital, Inc., appeals from an order of the Surrogate’s Court, Dutchess County (Benson, S.), dated June 17, 1990, which denied its motion for a review of the taxation of the petitioner’s bill of costs.
Ordered that the order is modified, on the facts and as a matter of discretion, by granting the objectant’s motion to the extent that the sums of $1,120 and $378.25 paid by the petitioner for the stenographic minutes of the trial are deleted from the bill of costs; as so modified, the order is affirmed, without costs or disbursements.
The petitioner contends that the cost of stenographer’s minutes ordered at the outset of a trial, at the request of the Surrogate, is properly taxed as disbursements against the unsuccessful party since the minutes are necessary to the case on appeal. Based upon the facts and circumstances of this case, we disagree (see, Gallagher v Baird, 60 App Div 29; Long Is. Contr. & Supply Co. v City of New York, 142 App Div 1).
Further, we find that the objectant should not be reimbursed for its share of the cost of the trial transcript (see, SCPA 2302 [3] [b]; Matter of Byron, 61 Hun 278). Balletta, J. P., Miller, Pizzuto and Santucci, JJ., concur.